DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/135,188, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The following claim limitations are not supported by the 16/135,188 disclosure:

receiving a privilege request from a different user of the plurality of users, the different user unable to access the specified number of server nodes allocated to the private cloud, the privilege request requesting to temporarily escalate privileges for the different user to access the specified number of server nodes allocated to the private cloud for a specified duration, the escalated privileges higher than previous privileges assigned to the different user; and

granting the temporarily escalated privileges for the different user to permit the different user to access the specified number of server nodes allocated to the private cloud for the specified duration.



Specification
Objection 1
The amendment filed 3/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The applicant’s amendment to the specification has deleted substantial portions of the specification and added multiple pages of new subject matter.  The applicant’s remarks do not provide any indication why this is done or how the new subject matter was supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Objection 2
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The applicant’s amendment to the specification appears to have cancelled the subject matter that supports the following claim limitations:
receiving a privilege request from a different user of the plurality of users, the different user unable to access the specified number of server nodes allocated to the private cloud, the privilege request requesting to temporarily escalate privileges for the different user to access the specified number of server nodes allocated to the private cloud for a specified duration, the escalated privileges higher than previous privileges assigned to the different user; and

granting the temporarily escalated privileges for the different user to permit the different user to access the specified number of server nodes allocated to the private cloud for the specified duration.

	See cancelled subject matter from pages 3 and 33-36 of the substitute specification filed on 3/8/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s): 
receiving a privilege request from a different user of the plurality of users, the different user unable to access the specified number of server nodes allocated to the private cloud, the privilege request requesting to temporarily escalate privileges for the different user to access the specified number of server nodes allocated to the private cloud for a specified duration, the escalated privileges higher than previous privileges assigned to the different user; and

granting the temporarily escalated privileges for the different user to permit the different user to access the specified number of server nodes allocated to the private cloud for the specified duration.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant has cancelled the subject matter (see page 3 and 33 of the specification amendment dated 3/8/2022) from their disclosure that supported the following limitations:
receiving a privilege request from a different user of the plurality of users, the different user unable to access the specified number of server nodes allocated to the private cloud, the privilege request requesting to temporarily escalate privileges for the different user to access the specified number of server nodes allocated to the private cloud for a specified duration, the escalated privileges higher than previous privileges assigned to the different user; and

granting the temporarily escalated privileges for the different user to permit the different user to access the specified number of server nodes allocated to the private cloud for the specified duration.



Prior Art
The applicant’s claims were not found to be taught or suggested by the applicant’s originally filed disclosure so they cannot be indicated as allowable.  The Examiner did not find claims to be obvious in view of the art of record but the Examiner will reevaluate the claims when the applicant provides claims which correspond to the originally examined and disclosed invention.  
The applicant is reminded that the originally presented invention was elected by original presentation when the 11/15/2021 Office Action was mailed.  The Examiner will treat any claims drawn to a new invention in accordance with the guidance given in sections 819 and 821 of the MPEP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.